Exhibit 10.14.3

THIRD AMENDMENT

TO THE NCR OFFICER PLAN

AMENDMENT TO THE NCR OFFICER PLAN (the “Plan”) as restated and in effect
January 1, 1997 by NCR Corporation (“NCR”).

WHEREAS, the Plan was amended and restated effective January 1, 1997, and
amended by a First Amendment that closed the Plan to new Participants effective
September 1, 2004, and a Second Amendment effective January 1, 2006; and

WHEREAS, NCR desires to amend the Plan to cease accruals as of December 31, 2006
and to make other technical corrections;

NOW, THEREFORE, NCR does hereby amend the Plan, effective December 31, 2006, as
follows:

 

  1. Section 3.1, Benefit, is hereby amended by the addition of the following
new sentence:

“Effective December 31, 2006, no additional benefits shall accrue under the
Plan, and the calculation of benefits accrued as of December 31, 2006 shall be
based on service, compensation and the Retirement Offset determined as of such
date.”

 

  2. The first sentence of Section 3.2(c), Retirement Offset, is hereby amended
to read as follows:

“The “Retirement Offset” means the annual amount, expressed as a life annuity,
of any employer-provided pension paid to a Participant under the Pension Plan or
any other defined benefit pension plan of the Company, attributable to the
Participant’s Officer Service, including any amount payable to a Participant
from his or her PensionPlus benefit under the Pension Plan, except that the
PensionPlus benefit shall be excluded for Participants who were participants in
the Pension Plan prior to June 1, 2002—for such Participants, only the Basic
Monthly Benefit (as defined in the Pension Plan) shall be included in the
Retirement Offset.”

 

  3. Section 4.1 Form of Distribution is hereby amended in its entirety to read
as follows:

“4.1 Form of Distribution. The benefit to which a Participant is entitled from
the Plan shall be paid as elected by the Participant at least one year prior to
the commencement date, or at such time as required to comply with Section 409A
of the Internal Revenue Code, as either a single life annuity, or a 50%, 75% or
100% joint and survivor annuity with the Participant’s legal spouse on the date
of



--------------------------------------------------------------------------------

commencement of benefits as the joint annuitant. If an election is not made
within the required time, an unmarried Participant shall receive payment as a
single life annuity, and a married Participant shall receive payment in the form
of a 50% joint and survivor annuity. If the Participant elects a joint and
survivor annuity, the Participant’s benefit will be actuarially adjusted using
the applicable actuarial assumptions in effect for the Pension Plan as of the
date of benefit commencement. The actuarial reduction shall apply after the
benefit calculation described in Section 3.1 is completed, including application
of the Retirement Offset, and after application of the early retirement
reduction factor, if applicable.”

 

4. Section 4.2 Commencement of Benefits is hereby amended in its entirety to
read as follows:

“4.2 Commencement of Benefits. A Participant’s benefit from this Plan shall
commence on the later of (1) attainment of age 55, or (b) the Participant’s date
of termination of employment with the Company.”

 

5. The conversion tables for determining joint and survivor benefits in Appendix
A are hereby deleted.

IN WITNESS WHEREOF, NCR has caused this amendment to the Plan to be executed
this 18th day of December, 2006.

 

FOR NCR CORPORATION

By:

 

/s/ Bridie Fanning

  Bridie Fanning   Senior Vice President, Human Resources